ACCEPTED
                                                                                         01-14-01020-CR
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                    3/12/2015 4:18:33 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                  CLERK

                        NO. O1-14-01020-CR

           IN THE COURT OF APPEALS FOR THE                               FILED IN
                                                                  1st COURT OF APPEALS
                                                                      HOUSTON, TEXAS
                   FIRST DISTRICT OF TEXAS                        3/12/2015 4:18:33 PM
                                                                  CHRISTOPHER A. PRINE
                                                                          Clerk
                             AT HOUSTON
       -----------------------------------------------------------------

                               NO. 991804

                IN THE 185 th DISTRICT COURT

                  OF HARRIS COUNTY, TEXAS
       -----------------------------------------------------------------

SIMM IE JAM ES COLSO N III,                        APPELLANT

V.

THE STA TE OF T EXAS,                              APPELLEE

      ------------------------------------------------------------------

                    MOTION FOR EXTENSION
         OF TIME TO FILE BRIEF OF APPELLANT
       -----------------------------------------------------------------

     Morris L. Overstreet                  Winston E. Cochran, Jr.
     Attorney at Law                       Attorney at Law
     Texas Bar No. 00000046                Texas Bar No. 04457300
     P.O. Box 35                           P.O. Box 2945
     Prairie View, TX 77446                League City, TX 77574
     Tel. (512) 844-8357                   Tel. (713) 228-2064
     morrisoverstreet@yahoo.com            winstoncochran@comcast.net

                                   Attorneys for A ppellant
TO THE HONOR ABLE C OURT O F APPE ALS:

       COMES NOW the appe llant, Simmie James Colson III (hereinafter “C olson”),

through the undersigned counsel, and respectfully requests that this Court exte nd the

time for filing the appellant’s brief for sixty days, until May 11, 2015. In support of

this motion, the ap pellant submits the follow ing.

       1.     Colson was convicted of Theft and place d under co mmunity supervision

in Cause Number 991804 in the 185th District Co urt of Harris Co unty. The State filed

a motion to revoke probation. After a hearing, the judge of the co urt found that the

allegations of the motion were true and assessed punishment at confinement for seven

months in the State Jail Division of the Texas Department of Criminal Justice, plus a

fine of $60 0. C olso n gave time ly notice o f app eal.

       2.     Colson’s b rief in this cause is due on M arch 12, 2015. Colson re quests

an exte nsion of time to file his brief for sixty days, until May 11, 2015. This is the first

request for an exte nsion of time to file C olson’s brief.

       3.      The reasons for the requested extension of time is as follows:

       A.     Due to the press of other business, the appellant’s attorneys have not had

sufficient time to file a brief in this cause. Since the filing of the reporte r’s record,

attorney Overstre et has be en involved in several oth er matters w ith little or no

flexibility in scheduling, including:

       (1)    Davina Moore v. State of Texas – application for a stay of manda te in the
             Twelfth Co urt of Appea ls in order to provide time to seek review in the

             United Sta tes Supre me Court;

      (2)    State v. Meisha Robinson – felony trial case for possession of a controlled

             substanc e in Liberty County; a nd

      (3)    State v. Cecilia Beaudion – multi-defendant felony trial case for E ngaging

             in Organized C riminal Activity in Houston County.

      B.     Attorney Winston E. Cochran, Jr. has joine d in Colson’s representation

at the appellate level. Since the filing of the reporter’s record, attorney Cochran has

been involved in several other matters with little or no flexibility in scheduling,

including:

      (1)    State of Texas v. Prentis Venzant – jury trial in the 212 th District Court of

             Galvesto n County;

      (2)    State of Texas v. Darcie Spillers – pretrial hearing in the 405th District

             Court of G alveston C ounty; and

      (3)    Ex parte Mario Gomez – as sisting othe r counsel with p reparation of a

             postconviction writ application filed in the 232 nd District Court of Harris

             County.

      C.     Both of Co lson’s atto rneys have seve ral matters sc heduled ove r the next

month, including trial work. Completing a b rief by mid-April would be difficult, and

                                            2
it is likely that a second extension would have to be requested. Accordingly, Colson’s

attorneys believe a sixty-day extension request at this time is more realistic.

      4.   This motion is not filed for purposes of delay but in order that justice may

be done.

                                   CONCLUSION

      Where fore the appellant requests that the time for filing the appellant’s brief in

this cause be extended to May 11, 2015.

                                        Respectfully submitted,

                                        /s/ Morris L. Overstreet
                                        Morris L. Overstreet
                                        Attorney at Law
                                        Texas Bar No. 00000046
                                        P.O. Box 35
                                        Prairie View, TX 77446
                                        Tel. (512) 844-8357
                                        morrisoverstreet@yahoo.com

                                        /s/ Winston E. Cochran, Jr.
                                        Winston E. C ochran, Jr.
                                        Attorney at Law
                                        Texas Bar No. 04457300
                                        P.O. Box 2945
                                        League City, TX 77574
                                        Tel. (713) 228-0264
                                        winstoncochran@comcast.net

                                        Attorneys for A ppellant




                                           3
                          CERTIFICATE OF SERVICE

      I certify that a copy of this motion is being served on counsel for the appellee,

by mail or personal delivery, at the follow ing address on the 12th day of March, 2015:

             Harris County District Attorney’s Office
             Appellate Division
             1201 Franklin, Suite 600
             Houston, TX 77002

                                        /s/ Winston E. C ochran, Jr.
                                        Winston E. C ochran, Jr.




                                          4